Title: To Alexander Hamilton from Jeremiah Olney, 3 November 1788
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, 3rd. Novr. 1788.
Dear Sir
Your favr. of 6th. Ulto. was duly Received. I thought proper to postpone Replying to it (till after the Session of the Genl. Assembly Should be over which Terminated on Saturday night last) in order that I might have it in my power to give you with more Certainty the proceedings of the Legislature on the Subject of the New Constitution; the Minority both in & out of the House took unwearied pains During the Session to procure a Convention in the Legal mode pointed out for Considering the New Constitution, but Sir it prov’d as heretofore an unsuccessfull attemp for Mr. Hazzard who is an Implacable & Powerfull Enimy to the New Systim, and the Leading Character in all the Vile politicks Carrying on in this Devoted State, had So well prepared the Majority That when the Question was put weather this State Should appoint a Convention or not, the Question was lost Nearly three to one; 15 in favr. of the motion and 44 against it, after which (late on Saturday night) Mr. Hazzard moved that a Vote be passed for printing Copys of the Circular letter from the Convention of New York to be Distributed throughout this State, and Submitting to the People at Large the propriety of appointing Deligates to meet a proposed Convention for Considering amendments agreeably to the Recommendations of Said Circular letter. The Vote being put after much Debate, it was Carried in favr. of the measure by three to one. Notwithstanding Every Exertion of the Minority to prevent the adoption of So novel & unpresidented Proceeding, it was urged & with Truth that Should a Convention Finally meet for the purpose of amending the Constitution that it would be Composed Entirely of the Adopting States & as Such this State Could not upon any principles of Right Expect to be admitted to a Seat in that Honble. Body as we So obstinately (and with our Eyes open) have Refused & Still neglect to accede to the New Systim of the Union, but Sir, Reason and argument will avail nothing with those wicked & Desining opposers to a Just & Honorable Federal Government. The assembly have made a ⟨short ad⟩ journment to the last monday in December next in ⟨order to⟩ hear the Report from the Respective Towns. Mr. Haz⟨zard⟩ a Colo. John Gardner (who is Intirely under the Influence of His Politicks) are ordered by the Assembly to go on from this State and take their Seats in Congress as Soon as they Can leave Home So that in a Short time you will have those two antis to Deal with.
I am with Sincear Esteem   Sir Your Obed. Hume. Sert.

Jereh. Olney
Colo. Alexander Hamilton

